                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
        v.                                      *    CRIMINAL NO. GJH-18-0145
                                                *
 SEAN DEAN,                                     *
                                                *
                Defendant                       *
                                                *
                                             *******
             OPPOSITION TO MOTION FOR RELEASE FROM CUSTODY

       On April 20, 2020, the defendant filed a motion for release pending sentencing. The only

novel claim in this motion is that COVID-19 is a changed circumstance meriting the defendant’s

release. This Court recently has denied similar claims by detainees (such as this defendant) housed

in facilities run by the D.C. Department of Corrections (“DOC”). See, e.g., United States v. Martin,

PWG-19-140 (D. Md.), ECF No. 209 (Order by Judge Grimm); United States v. Bilbrough, TDC-

20-33 (D. Md.), ECF No. 76 (Order by Magistrate Judge Sullivan); United States v. Parker, TDC-

18-344 (D. Md.), ECF No. 478 (Order by Magistrate Judge Simms); United States v. Jefferson,

CCB-19-487 (D. Md.), ECF No. 25 (Order by Judge Blake); United States v. Williams, PWG-13-

544 (D. Md.), ECF No. 94 (Order by Magistrate Judge Day); United States v. Rivas, TDC-19-417

(D. Md.), ECF No. 72 (Order by Magistrate Judge Sullivan); United States v. Chriscoe, TDC-20-

46 (D. Md.), ECF No. 131 (Order by Magistrate Judge Coulson); United States v. Beamon, PX-

19-570 (D. Md.), ECF No. 37 (Order by Judge Xinis); United States v. Gibson-Bey, RDB-19-563

(D. Md.), ECF No. 26 (Order by Magistrate Judge Coulson); United States v. Gray, GJH-19-407,

ECF No. 120 (Order by Judge Hazel); United States v. Tucker, GJH-19-555 (D. Md.), ECF No. 26

(Order by Magistrate Judge Day); United States v. Harper, PX-19-231 (D. Md.), ECF No. 39

(Order by Magistrate Judge Sullivan); United States v. Remarque, PX-19-39 (D. Md.), ECF No.
90 (Order by Magistrate Judge Sullivan); United States v. Sturmer, GJH-18-468 (D. Md.), ECF

No. 292 (Order by Judge Hazel); United States v. Clemons, RDB-19-438 (D. Md.), ECF No. 49

(Order by Chief Magistrate Judge Gesner); United States v. Christian, DKC-20-19 (D. Md.), ECF

No. 23 (Order by Magistrate Judge Coulson); United States v. Stewart, PX-17-352 (D. Md.), ECF

No. 279 (Order by Magistrate Judge Sullivan); United States v. Ozor, GJH-19-289 (D. Md.), ECF

No. 63 (Order by Judge Hazel); United States v. Pate, PWG-17-236 (D. Md.), ECF No. 53 (Order

by Magistrate Judge DiGirolamo); United States v. Bilbrough, TDC-20-33 (D. Md.), ECF No. 92

(Order by Judge Chuang); United States v. Cleckley, TDC-18-344 (D. Md.), ECF No. 485 (Order

by Judge Chuang); United States v. Ray, TDC-19-215 (D. Md.), ECF No. 76 (Order by Magistrate

Judge Day); United States v. Attia, PWG-19-193 (D. Md.), ECF No. 53 (Order by Magistrate Judge

DiGirolamo); United States v. Bland, PWG-15-141 (D. Md.), ECF No. 95 (Order by Magistrate

Judge Day). Because the defendant’s generic argument about confinement conditions runs counter

to the individualized determination required by the Bail Reform Act, and because the defendant

has failed to make a sufficient factual showing to merit the relief sought (i.e., release from custody),

this Court should do the same and deny the motion, without a hearing.

                                            Background

        On October 29, 2019, the defendant pled guilty to conspiring to engage in sex trafficking

of a minor. The agreed stipulation of facts to his plea agreement reflects that he conspired to traffic

four girls (ages 15, 16, 17, and 17) and one woman in hotels in Timonium and Laurel, Maryland.

ECF 89-1. Among other things, the defendant directed that the four girls and women advertise

themselves for commercial sex acts on Backpage.com, transported or directed the transportation

of the girls to the hotel rooms, and took money from the girls received in exchange for sex acts.




                                                   2
       In the plea agreement, the parties stipulated that the statement of facts established “the

commission of additional offenses,” and particularly identifies “at least 18 U.S.C. § 1591(a) and

(b)(2), and 18 U.S.C. § 2422(b).” Each of those other offenses carries at least a 10-year mandatory

minimum sentence. The parties stipulated to a guidelines offense level of 41 in the plea, and also

agreed to a sentence of 120 months of imprisonment pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(C). Following the plea hearing, the defendant was remanded to custody of the

U.S. Marshals pending sentencing.

       The defendant’s present motion for release pending sentencing is grounded on 18 U.S.C.

§ 3142(i) – a provision that does not apply on the face of the statute. Instead, the defendant’s

request for release should be analyzed under 18 U.S.C. § 3143(a)(2) which forecloses his release

under these circumstances. Moreover, the defendant’s only arguments in favor of release pertain

to general conditions related to the COVID-19 pandemic. There is no individualized analysis

particular to the defendant that details the “compelling reason” why Mr. Dean should be released,

even if 18 U.S.C. § 3142(i) did apply. As detailed below, the motion should be denied without a

hearing.

                                           Argument

       The defendant relies on the COVID-19 outbreak at the D.C. Jail, the pretrial facility where

he currently is housed. While the Government understands that a number of DOC inmates have

been diagnosed with COVID-19, 1 and that others have test results pending, well over half of the

DOC defendants previously diagnosed with COVID-19 have now recovered and returned to


1
  On April 13, 2020, a COVID-positive CTF detainee died. According to a press report, the
detainee was diagnosed with the virus on April 7, 2020, and placed in isolation before being
transferred to a hospital. According to a public court filing, the detainee was 51 years old, “has
diabetes and has multiple health issues related to that diagnosis.” The detainee had been charged
with first-degree murder in D.C. Superior Court.

                                                3
general population. Moreover, as described further below, DOC continues to take precautionary

measures to prevent further transmission of COVID-19 in DOC facilities and treat those detainees

who have tested positive, and DOC is now under the oversight of the United States District Court

for the District of Columbia pursuant to litigation in that court. 2 The defendant’s motion should

be denied, without a hearing.

     I.        Legal Standard

       Because the defendant is awaiting sentencing, under 18 U.S.C. § 3143, the defendant must

be detained unless the Court can conclude by clear and convincing evidence that the defendant is

not likely to flee or pose a danger to any other person or the community. See United States v.

Adams, DKC-257-3 (D. Md.), ECF No. 87 (Order by Judge Chasanow) (explaining § 3143(a)(2)

requirements and holding defendant failed to meet them).

       The defendant asserts 18 U.S.C. § 3142(i) as a basis for detention. However, § 3142(i) is

limited by its own terms to an instance where a detention order “issues under subsection (e)” of

§ 3142. But the defendant’s continued detention, post-conviction, is pursuant to § 3143 not

§ 3142(i). Although § 3142(i) is addressed below, it does not apply on its face. Moveover, the

Bail Reform Act only permits the “temporary release” of a person in pretrial custody “to the extent

that the judicial officer determines such release to be necessary for preparation of the person’s

defense or for another compelling reason.” 18 U.S.C. § 3142(i).



2 On April 19, 2020, United States District Court Judge Kollar-Kotelly issued an opinion and order
in Banks v. Booth, 20-cv-849 (D.D.C.) granting in part and denying in part a motion for temporary
restraining order (TRO) in a lawsuit brought against D.C. Jail and the Central Treatment Facility
(“CTF”), and ordering D.C. Jail and CTF to take particular remedial steps discussed further below.
See Banks, 20-cv-849, ECF 48 and 49. Most importantly, for the purposes of the defendant’s
motion, Judge Kollar-Kotelly did not order the release of prisoners as a remedy under the TRO.
See ECF 49, at 26 (“The Court is not ordering the release of any inmates currently detained in
DOC facilities.”)

                                                4
     II.       The Defendant’s Motion Should Be Denied Pursuant to 18 U.S.C. § 3143.

        As set forth above, the defendant has already pleaded guilty and therefore is seeking release

pending sentencing. Under 18 U.S.C. § 3143(a)(2), no hearing is necessary as the defendant cannot

obtain the relief he is seeking. That provision provides:

        (2)The judicial officer shall order that a person who has been found guilty of
        an offense in a case described in subparagraph (A), (B), or (C) of subsection (f)(1)
        of section 3142 and is awaiting imposition or execution of sentence be detained
        unless—

               (A)    (i) the judicial officer finds there is a substantial likelihood that a
               motion for acquittal or new trial will be granted; or (ii) an attorney for the
               Government has recommended that no sentence of imprisonment be
               imposed on the person; and
               (B) the judicial officer finds by clear and convincing evidence that the
               person is not likely to flee or pose a danger to any other person or the
               community.

        The defendant must be detained unless he meets all the requirements of § 3143. And

§ 3143(a)(2) imposes additional restrictions for releasing a defendant who has been found guilty

and is awaiting sentencing if his crime(s) of conviction fall into certain categories covered by

§ 3142(f)(1), which lists serious offenses that trigger special considerations during a detention

hearing prior to conviction. Because the defendant pled guilty/was convicted of 18 U.S.C.

§ 1594(c), which is an enumerated crime pursuant to § 3142(f)(1)(A) (note that 18 U.S.C.

§ 1594(c) is a felony within chapter 77 and is therefore a “crime of violence” pursuant to

§ 3156(a)(4)(C)) and § 3142(f)(1)(B) (maximum sentence of life imprisonment), the threshold

requirements of § 3143(a)(2) applies.

        Thus under § 3143(a)(2), as a threshold consideration, the needs to show that (1) there is a

substantial likelihood that he will win a motion for acquittal or be given a new trial or (2) that the

Government has recommended a sentence of no prison time. The defendant pleaded guilty

                                                  5
pursuant to a written agreement and has not moved to withdraw. Therefore, there is no possible

avenue for acquittal and a new trial is not a possibility. And the Government and the defendant

are bound by the plea agreement to recommend a sentence of 10 years of imprisonent. Before

even determining whether the defendant can prove to this Court under a clear and convincing

standard that he poses no danger to the community and is not a risk to flee, the defendant cannot

meet the requirements under § 3143(a)(2)(A).           Accordingly, this Court should deny the

defendant’s motion without a hearing. See Adams, Crim. No. DKC-257-003, ECF No. 87 (denying

motion for a hearing on release where Defendant bank robber, who had pleaded guilty and had

consented to detention hearing, failed to make a showing that COVID pandemic constituted

extraordinary reason permitting his release and also failed to show by clear and convincing

evidence that he was not a danger or a flight risk).

    III.       Even if § 3142 Analysis Applied, The Defendant’s Motion Ignores Nearly All
               of the § 3142 Factors, Which Weigh Heavily in Favor of Detention.

        In this case, an examination of the § 3142 factors demonstrates that the detention order

should remain in place.

               A.      The Nature and Circumstances of the Offense

        The defendant pimped four girls and one woman for approximately two weeks. He

advertised the minors as commercial sex works on the Internet. This is an extremely serious

offense involving minors—one of the specific factors identified under § 3142(g)(1).

               B.      Weight of the Evidence

        The defendant has admitted his guilt and stipulated to facts that encompass not only a

conspiracy to traffic minors, but also multiple instances of substantive sex trafficking as well as

coercion and enticement of minors. (This is one reason why a § 3142 analysis does not apply in




                                                  6
this context – the defendant’s guilt is established, there is no question that he committed the crime

he pled guilty of or the other ancillary crimes encompassed in his plea agreement.)

                 C.     The Nature and Seriousness of the Danger to the Community in the
                        Event of the Defendant’s Release

       The release of the defendant would constitute a substantial danger to the community and,

in particular, the victims of his sex trafficking activity. The Government proffers that the victims

are concerned about attempts by the defendant to reach them during the pendency of this case. If

released, the defendant may attempt to communicate with the victims either directly or indirectly

to influence the victims’ willingness to provide information at sentencing, to appear at sentencing,

or to seek restitution. Should the Court determine that an analysis under § 3142 is necessary and

that it is inclined to release the defendant, the Government requests that it be allowed to bring to

the Court’s attention additional information related to this factor.

    IV.          D.C. Department of Corrections Has Established Procedures with Respect to
                 the COVID-19 Outbreak that Are Now Being Overseen by the United States
                 District Court for the District of Columbia.

          The defendant’s motion focuses almost exclusively on the health risks posed by COVID-

19 and ignores the other § 3142 factors the Court must consider in determining whether a defendant

poses a danger to the community and a flight risk. To be sure, the Bail Reform Act instructs courts

to consider the “physical and mental condition” of the defendant as one of the factors in its analysis.

18 U.S.C. § 3142(g)(3)(A). Notwithstanding the COVID-19 outbreak, that factor does not weigh

heavily, if at all, in favor of the defendant’s release. The defendant does not allege that he has

COVID-19. In this way, he is not seeking release based on his actual “physical and mental

condition.” Instead he relies solely on the possibility of becoming infected. As discussed below,

however, DOC, which oversees the D.C. Jail and CTF, has implemented precautionary measures

to mitigate this risk, continues to evolve its policies and procedures to address the unprecedented

                                                  7
COVID-19 pandemic, and is being closely supervised in its ongoing efforts as part of the Banks

litigation in the United States District Court for the District of Columbia.

               A.       DOC Has Instituted Precautionary Measures to Avoid Further
                        Transmission of COVID-19 and Ensure Adequate Medical Care for
                        Those Infected.

       DOC has implemented a number of precautionary measures based on guidance from the

D.C. Department of Health and the Centers for Disease Control (“CDC”) to mitigate the risks

associated with COVID-19, including restrictions on visitation to the facility, screening and

quarantine of inmates, increased provision of masks and other personal protective equipment

(“PPE”) to staff and inmates, continued education of staff and inmates about the spread of COVID-

19 and ways to combat it, cancellation of group activities, and restrictions on out-of-cell time. As

additional   measures    are   implemented,     DOC      continues   to   alert   the   public.    See

https://doc.dc.gov/page/coronavirus-prevention (last accessed April 22, 2020). 3

       The Government acknowledges that Judge Kollar-Kotelly found that many of DOC’s

measures prescribed by policy have not been properly implemented (at least as of the time

independent inspectors visited the facility on three occasions between April 10 and April 12),

further measures are needed, and further education of staff and inmates regarding the measures

that exist is necessary. See generally, Banks, Mem. Op., ECF 49. Notably, however, Judge Kollar-

Kotelly declined to grant the requested injunctive relief of releasing prisoners. See id. at 26.

       As Judge Kollar-Kotelly recognized, “COVID-19 poses an unprecedented challenge and

the precautionary measures taken by [DOC] are rapidly evolving.” Banks, Mem. Op., ECF 49, at



3
  The DOC webpage is updated regularly with announcements, policy descriptions, and answers
to frequently asked questions.




                                                  8
16; see also id. at 15 (recognizing that DOC’s “response to this sudden and unprecedented

pandemic is ongoing”). With the recognition that DOC’s response continues to evolve, Judge

Kollar-Kotelly issued an extensive order to remediate the deficiencies in DOC’s implementation

of its policies, including:

             •   ensuring proper triage process for sick call requests;

             •   ensuring medical staff are promptly informed of inmates who present with

                 symptoms of COVID-19;

             •   providing better documentation of sick calls and the outcomes of same;

             •   ensuring proper monitoring of cell restrictions;

             •   ensuring appropriate housing for inmates in quarantine;

             •   consulting with public health professionals regarding strategies that can be

                 implemented to strengthen COVID-19 related education;

             •   conducting additional staff training on use of thermometers;

             •   providing consistent and reliable access to legal calls;

             •   ensuring proper social distancing;

             •   ensuring proper use and communication to staff regarding use of PPE;

             •   strengthening the environmental health and safety program;

             •   assessing whether any additional security staff are needed to provide appropriate

                 supervision for social distancing; and

             •   ensuring that all inmates, including those on isolation, have access to confidential,

                 unmonitored legal calls of a duration sufficient to discuss legal matters. 4




4
    See Banks, Order, ECF 48; see also Mem. Op., ECF 49, at 27-31.
                                                   9
        On April 17, 2020, DOC Director Quincy L. Booth also issued a memorandum to all

employees and contractors entitled “Reminders and Updated COVID-19 Policies and Procedures.”

See Banks, Report Submitted by Amicus Curiae Pursuant to April 9, 2020 Consent Order, ECF 47,

Ex. 11. Director Booth’s memorandum, which directly addresses many of the concerns raised by

the independent inspectors as part of the Banks litigation, both reminds staff of existing procedures

and provides several updated procedures, including the following:

       •       Social Distancing: Correctional officers must enforce social distancing at all
               times. There shall be multiple daily announcements over the public address system
               reminding staff and resident of the need for social distancing. Strict limits also are
               placed on the number of people who can be out of their cells at one time (generally
               no more than six). Group activities shall continue to be suspended during the
               emergency period.

       •       Residential Out of Cell Time: Inmates are restricted to one hour out of their cells
               each day, and there will be PA announcements reminding inmates of this rule.

       •       Personal Protective Equipment: DOC shall conduct refresher courses on the
               proper use of PPE for staff during roll call on each shift and such courses shall be
               documented. DOC’s medical staff and sick call staff shall visit DOC housing units
               to refresh staff and residents on PPE use, COVID prevention, and how to submit
               sick call slips for medical units, and such refreshers shall be documented.

       •       Isolation Units: All residents in isolation shall be allowed to shower once per day,
               shall be allowed 30-minute legal calls per day on an unmonitored “rolling phone”
               that will be transported to the inmate’s cell, and shall be provided tablets with
               entertainment and education content, as well as activity packets.

       •       Unit Common Area and Cell Cleaning: At the beginning of each shift,
               correctional officers shall document the amount of cleaning supplies available and
               report any shortages, provide cleaning products on towels or paper towels for
               inmates to clean cells, verify and document that common areas are cleaned, and
               post listings of cleaning products available to residents in each housing unit.

       •       Linen and Laundry Exchanges: Each week, DOC shall provide residents with
               fresh clothing, undergarments, and linens, and collect used items.

       •       Contractor and Staff Screening and Hygiene: All staff and contractors entering
               DOC facilities will continue to undergo a COVID-19 screening, including
               temperature checks and answering questions related to COVID-19 symptoms.

                                                 10
               Staff conducting the screenings will be re-trained in the use of thermometers.
               Following the screening, staff shall properly wash their hands before entering the
               facility. Non-essential visitors will be excluded from the facility. Any staff that
               have been in sustained, close contact with someone who has tested positive will be
               informed.

       •       Access to Legal Calls: All residents shall be allowed 30-minute legal calls daily.
               DOC staff will also cooperate to facilitate incoming calls from attorneys.

       •       Medical Care: If DOC staff observe an inmate exhibiting symptoms of COVID-
               19, staff shall direct that person to medical staff.

       •       Additional Measures: DOC is also working to make better use of single cells
               where possible, is increasing staff through the Medical Reserve Corps to assist with
               provision of medical care and temperature checks, is trying to obtain additional
               tablets for residents to use during the duration of the emergency period, is
               increasing monitoring of inmates placed on quarantine, and will request
               deployment of mobile COVID-19 testing within DOC facilities when it becomes
               available.

       The defendant’s motion does not allege that these enhanced measures are insufficient to

address the needs of detainees generally or the defendant in particular. Rather, the defendant’s

motion simply recounts the deficiencies identified by Judge Kollar-Kotelly that DOC has been

ordered to remediate under the close supervision of the United States District Court for the District

of Columbia. This information does not merit the defendant’s release.

       Indeed, Judge Kollar-Kotelly’s Order specifically denied the Banks plaintiffs’ request for

the release of prisoners as not called for by the record. See, e.g., Banks, ECF 49 (“The Court is

not ordering the release of any inmates currently detained in DOC facilities.”). The Banks Order

instead imposed specific remedies for the specific deficiencies noted in that case. Likewise,

opinions by members of this Court have rejected wholescale release as an appropriate remedy for

problems in the jails, and have favored remediation of any identified problems instead. See

Williams, PWG-13-544 (acknowledging that DOC has taken significant measures to stem the tide

of the pandemic, and recognizing that “[s]hould the unfortunate event occur, the correctional


                                                 11
authorities have in place a plan of action that should not be summarily embraced or discarded. Nor

does it follow that a presumption of release materializes without more details about the impact

upon [the defendant] directly.”). As Judge Chuang recognized, even “[i]f the conditions prove to

be unacceptable, the solution for [the defendant] will be for the Court to require improvements to

the conditions or to have him moved to another detention facility, not to order [the defendant] to

be released into the community.” Cleckley, TDC-18-344 (D. Md.), ECF No. 485.

       In short, the DOC’s response to this unprecedented pandemic is rapidly evolving as it

endeavors to implement measures recommended by the CDC and D.C. Department of Health, as

well as the series of measures ordered by Judge Kollar-Kotelly. COVID-19 is not a problem that

afflicts DOC facilities alone, and DOC continues to improve its response to the outbreak in its

facilities. The defendant has not shown that any risk he faces of contracting COVID-19 within

DOC facilities merits release when weighed against the other Bail Reform Act factors this Court

must take into account and the continued corrective measures being implemented by DOC. Gray,

GJH-19-0407 (D. Md.), ECF 120 (“COVID-19 is not a virus that has specifically attacked the D.C.

Jail but, rather, a global pandemic that all citizens of the world are struggling to combat. There is

no reason for the Court to believe that the jail is not taking reasonable precautions to prevent spread

within the facility nor is there reason to believe that [the defendant] would not be provided with

appropriate medical care if he were unfortunate enough to join the hundreds of thousands of people

who have been inflicted with the virus.”).

               B.      The Defendant’s Individual Circumstances Do Not Merit Release.

       The defendant has not identified any health condition that would support his release.

       In any event, this Court has recently denied a number of motions by detainees claiming

that they had medical conditions that made them uniquely vulnerable to COVID-19, including



                                                  12
detainees with far more serious medical conditions than [defendant]. See, e.g., Martin, PWG-19-

140 (D. Md.), ECF No. 209 (denying motion for pretrial release by detainee suffering from

“diabetes, high blood pressure, asthma, and pain”); Bilbrough, TDC-20-33 (D. Md.), ECF No. 76

(denying a similar motion by a defendant suffering from diabetes, even though “experts on

COVID-19 have stated that individuals with diabetes are at a higher risk of experiencing more

serious complications if infected with the virus”), aff’d ECF No. 92 (Order by Judge Chuang);

Parker, TDC-18-344 (D. Md.), ECF No. 478 (denying motion for pretrial release by a detainee

who “suffered an aneurysm (in the past), had prostate cancer (now in remission), and presently

suffers from diabetes, the latter two conditions having compromised his immune system and/or

put him at a higher risk of an inability to fight infection”); Jefferson, CCB-19-487 (D. Md.), ECF

No. 25 (asthma); Williams, PWG-13-544 (D. Md.), ECF No. 94 (67-year-old defendant); Gray,

GJH-19-407, ECF No. 120 (“open heart surgery as a child, requires regular EKGs, and continues

to experience a diminished immune system, heart flutters, and shortness of breath”); Tucker, GJH-

19-555 (D. Md.), ECF No. 26 (“a respiratory condition (severe asthma), high blood pressure, and

high cholesterol”; “Defendant at no point provides medical records which substantiate his

claims”); Christian, DKC-20-19 (D. Md.), ECF No. 23 (asthma); Pate, PWG-17-236 (D. Md.),

ECF No. 53 (asthma); Attia, PWG-19-193 (D. Md.), ECF No. 53 (asthma, migraines); Bland,

PWG-15-141 (D. Md.), ECF No. 95 (asthma, seizures).

       While the COVID-19 virus is new, health claims by detainees are not. Courts have

generally recognized that “it is a rare case in which health conditions present an ‘exceptional

reason’” to allow for release where otherwise detention would be warranted. United States v.

Wages, 271 Fed. App’x 726, 728 (10th Cir. 2008). These cases recognize that reasonably

necessary treatments are available in prison, and often times a prison setting will provide care



                                               13
superior to what a defendant can obtain on the outside. See United States v. Rodriguez, 50 F. Supp.

2d 717, 722 (N.D. Ohio 1999). In this case, the defendant simply has not made a factual record

that his medical needs will not be met while detained. Granting a defendant’s motion for release

based on the general threat of harm posed by COVID-19 to all flies in the face of the defendant-

specific analysis required by 18 U.S.C. § 3142(f).

        Furthermore, the defendant’s proposed placement outside of the facility does not eliminate

the danger of contracting COVID-19. See United States v. Gray, GJH-19-407, ECF No. 120

(recognizing “the unfortunate reality that public health officials are struggling to contain the spread

of the virus in the general public as well”).

                C.         Traditional Location Monitoring Is No Longer An Option for Pretrial
                           Services.

        Pretrial Services now has diminished ability to monitor defendants on home detention. Due

to COVID-19, the Court has suspended traditional electronic home monitoring that relies on radio

frequency or GPS to provide real-time information about a defendant’s whereabouts. Although

other forms of home detention are still available, “none provides 24/7 monitoring and notification.”

Gibson-Bey, RDB-19-563 (D. Md.), ECF 2, at 3 n.2. Accordingly, Pretrial Services’ ability to

ensure that defendants do not become a flight risk or pose a danger to the community has been

significantly curtailed.

        Furthermore, electronic monitoring simply is not a replacement for incarceration, as home

monitoring does not prevent others from coming to the defendant’s residence, which increases the

risk of the defendant violating the law, as well as his exposure to COVID-19. See, e.g., United

States v. McKenzie, 18 Cr. 834 (PAE), ECF No. 457 (S.D.N.Y. April 6, 2020) (defendant who had

been granted pre-sentence release based on the risk of becoming ill from COVID-19 immediately




                                                  14
violated his release conditions and risked the health of his community by hosting a welcome-home

party with numerous others).

        V.     Even If § 3142(i) Applied, The Defendant Has Not Met His Burden of Showing
               that Temporary Release is “Necessary” Under 18 U.S.C. § 3142(i)

       The Court should also deny the defendant’s request for temporary release under 18 U.S.C.

§ 3142(i). As set forth above, under the terms of § 3142(i) itself and under the controlling terms

of § 3143(a)(2), § 3142 simply does not apply in this circumstance. But even if it did, the

defendant is not a good candidate for release.

       Section § 3142(i) of the Bail Reform Act permits the “temporary release” of a pretrial

detainee “in the custody of a United States marshal or another appropriate person, to the extent

that the judicial officer determines such release to be necessary for preparation of the person’s

defense or for another compelling reason.” The defendant bears the burden of showing that

temporary release is “necessary” under this section. See United States v. Dupree, 833 F. Supp. 2d

241 (E.D.N.Y. 2011); United States v. Stephens, No. 15-cr-95, 2020 WL 1295155, at *2 (S.D.N.Y.

Mar. 19, 2020). Moreover, requests for temporary release cannot “be analyzed in a vacuum”;

rather, the court must “balance the reasons advanced for such release against the risks that were

previously identified and resulted in an order of detention.” United States v. Cox, No. 2:19-cr-

00271, 2020 WL 1491180, at *2 (D. Nev. Mar. 27, 2020); see also United States v. Eley, No. 20

CR 78-3, 2020 WL 1689773, at *1 (S.D.N.Y. Apr. 7, 2020) (compelling reasons under § 3142(i)

must be balanced “against the risks that were previously identified and resulted in an order of

detention”) (internal quotation marks and citation omitted).

       Recently, in United States v. Green, CCB-19-0539 (D. Md. Apr. 15, 2020) (Coulson, J.),

the court addressed a § 3142(i) temporary-release request by an inmate at CTF who had

“underlying health conditions of asthma, high blood pressure and chronic obstructive pulmonary

                                                 15
disease[,] putting him at particular risk for complications should he contract [COVID-19].” Id. at

2. The court found, first, that temporary release was not necessary for preparation of the defense,

as “the restrictions imposed at CTF are reasonable, necessary, and temporary,” and “all cases have

been postponed by this Court’s most recent Standing Order through June 5, 2020.” Id. at 5.

Turning to the question whether there was “other compelling need” for release, the court focused

on four factors: “(1) [t]he original grounds for detention; (2) the specificity of a defendant’s

COVID-19 concerns; (3) the extent the proposed release plan is designed to mitigate or exacerbate

other COVID-19 risks to the defendant; and, (4) the likelihood that a defendant’s release would

increase the COVID-19 risks to others.” Id. at 5–6 (citing United States v. Clark, 2020 WL

1446895 (D. Kan. Mar. 25, 2020)). The court found that notwithstanding the defendant’s

underlying health conditions, the other factors weighed against release. First, the original reasons

for detention were “strongly in the Government’s favor.”            Second, the defendant’s poor

performance on community supervision in the past raised concerns “not only that he would comply

with release conditions, but also that he would comply with advice from public officials and public

health experts regarding COVID-19 precautionary measures.” Id. at 6. Finally, the court found

that the family members whom the defendant proposed as third-party custodians were not

“appropriate person[s]” within the meaning of § 3142(i) who could ensure the defendant’s

compliance with conditions of release. Id. at 6–7.

       As far as the Government is aware, every other judge in this district to have considered a

request for temporary release under § 3142(i) based on the COVID-19 pandemic has denied it.

See United States v. Brown, No. CCB-19-576, 2020 WL 1554059 (D. Md. Apr. 1, 2020)

(Copperthite, J.) (finding that § 3142(i) “relates to temporary release to the U.S. Marshals or other

authority for situations such as funeral attendance or other limited specific reasons, not the



                                                 16
pandemic outbreak of COVID-19”); United States v. Moran, No. SAG-19-0585, 2020 WL

1663366 (D. Md. Apr. 3, 2020) (Copperthite, J.) (“It is this Court’s position that 3142(i) is reserved

for very limited purposes such as funeral attendance or other law enforcement (USMS) supervised

activity, not release during a pandemic.”); United States v. Parker, No. TDC-18-0344 (D. Md.

Mar. 21, 2020) (Chuang, J.) (denying release under § 3142(i) based on risk of contracting COVID-

19, even though defendant had diabetes and other serious health conditions); United States v.

Arsenio Cleckley, TDC-18-0344 (D. Md. Apr. 8, 2020) (Chuang, J.) (denying release under

§ 3142(i), notwithstanding COVID-19 outbreak at CTF where defendant was housed, where

defendant had pled guilty to gun and drug offenses and did not have any “high-risk health

conditions”).

       Courts in other districts have agreed that generalized claims about COVID-19—whether

centered on the risk of becoming ill from the disease, or unavoidable disruptions in access to

counsel during the pandemic—do not constitute compelling reasons justifying temporary release

under § 3142(i). See, e.g., United States v. Joshua White, No. 19-mj-00203 (DAR) (D.D.C. Apr.

2, 2020) (finding that COVID-19 outbreak in D.C. facility where defendant was housed was not a

“compelling reason” supporting release under § 3142(i) where defendant did “not claim to have

health conditions or other circumstances that make him particularly vulnerable to the virus,” and

cited only generalized risks that “apply to all incarcerated individuals”); United States v. Lee, No.

19-cr-298 (KBJ), 2020 WL 1541049 (D.D.C. Mar. 30, 2020) (“[T]his Court agrees with those

recent precedents that have rejected emergency motions for release of otherwise healthy and

potentially violent defendants based solely on the generalized risks that COVID-10 admittedly

creates for all members of our society.”); United States v. Chambers, No. 20-CR-135 (JMF), 2020

WL 1530746 (S.D.N.Y. Mar. 31, 2020) (finding that temporary release was not “necessary” for



                                                 17
the preparation of the defense where defendant’s pretrial conference was “not even scheduled for

another month”); United States v. Anderson, No. 19-CR-771 (S.D.N.Y. Mar. 27, 2020) (finding

that the risk of contracting COVID-19 was not a “compelling reason” justifying temporary release

under § 3142(i) where defendant was a “healthy 40-year-old man, with no unusual medical

conditions”); United States v. Clark, No. 19-40068, 2020 WL 1446895, at *3 (D. Kan. Mar. 25,

2020) (denying release based on individualized assessment of § 3142(g) risk factors, even though

defendant had diabetes, and finding that “a defendant should not be entitled to temporary release

under § 3142(i) based solely on” COVID-19 concerns); United States v. Cox, No. 2:19-cr-00271,

2020 WL 1491180, at *2 (D. Nev. Mar. 27, 2020) (rejecting request for temporary release under

§ 3142(i), finding that danger to the community outweighed risk presented by COVID-19 for 60-

year-old defendant with diabetes, and jail’s temporary suspension of in-person legal visits did not

render release necessary for preparation of the defense). The defendant’s generalized claims do

not require release.

                                           Conclusion

       For the foregoing reasons, the Court should deny the defendant’s motion for release

pending sentencing.



                                                     Respectfully submitted,

                                                     Robert K. Hur
                                                     United States Attorney

                                                     /s/    Joseph R. Baldwin
                                                     Joseph R. Baldwin
                                                     Assistant United States Attorney




                                                18
